DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfirsch et al. (US 2011/0018029).

    PNG
    media_image1.png
    450
    445
    media_image1.png
    Greyscale

(Claim 1) Pfirsch et al. teach a silicon carbide (paragraph 32) device, comprising:
a stripe-shaped trench gate structure (366) extending from a first surface (top) into a silicon carbide body (363), the gate structure having a gate length along a lateral first direction,
a bottom surface and a first gate sidewall (370) of the gate structure being connected via a first bottom edge of the gate structure;
at least one source region (372) of a first conductivity type (n-type paragraph 45); and
a shielding region (380, analogous to fig. 1 #120) of a second conductivity type (p- type) in contact with the first bottom edge of the gate structure across at least 20% of the gate length.
(Claim 2) Pfirsch et al. teach wherein the shielding region (380) is in contact with the first bottom edge across at least 30% of the gate length.
(Claim 16) Pfirsch et al. teach wherein the silicon carbide body comprises a drift structure (377) between the gate structures (366) and a second surface (bottom) of the silicon carbide body (363), and
wherein the shielding region (380, p-type) and the drift structure (377, n-type) form a pn junction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 3, 4, 7 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfirsch et al. (US 2011/0018029) in view of Siemieniec et al. (US 2018/0308938).

    PNG
    media_image2.png
    427
    473
    media_image2.png
    Greyscale

(Claim 3) Pfirsch et al. lack wherein the shielding region comprises a top shielding portion and a deep shielding portion, wherein the top shielding portion is 
However, Siemieniec et al. teach wherein the shielding region (120) comprises a top shielding portion (1202) and a deep shielding portion (1201),
wherein the top shielding portion (1202) is between the first surface 104) and the deep shielding portion (1201), and
wherein the top shielding portion (1202) is in contact with the first bottom edge (1102) for the benefit of forming separate shielding and connection regions (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming separate shielding and connection regions.
(Claim 4) Pfirsch et al. lack wherein a first distance between the top shielding portion and the first gate sidewall is smaller than a second distance between the deep shielding portion and the first gate sidewall.
However, Pfirsch et al. teach wherein a first distance (abutting) between the top shielding portion (1202) and the first gate sidewall (108) is smaller (abutting) than a second distance (separated by 1201) between the deep shielding portion (1201) and the first gate sidewall (108) for the benefit of increasing device reliability (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of increasing device reliability.
(Claim 7) Pfirsch et al. lack wherein the silicon carbide device comprises a first gate structure and a neighboring second gate structure,
wherein the top shielding portion and the source regions of the first gate structure are arranged between the first gate sidewall of the first gate structure and the second gate sidewall of the second gate structure, and
wherein at the first surface, an area between the first gate sidewall and the second gate sidewall is filled with the top shielding portion and the source regions.
However, Pfirsch et al. teach wherein the silicon carbide device (fig. 8B) comprises a first gate structure (112 left) and a neighboring second gate structure (112 right),
wherein the top shielding portion (1202) and the source regions (121) of the first gate structure are arranged between the first gate sidewall (108) of the first gate structure (112 left) and the second gate sidewall (106) of the second gate structure (112 right), and
wherein at the first surface (104), an area between the first gate sidewall (108) and the second gate sidewall (106) is filled with the top shielding portion (1202) and the source regions 121) for the benefit of connecting the transistor cells in parallel (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of connecting the transistor cells in parallel.
(Claim 13) Pfirsch et al. lack wherein the silicon carbide device comprises a first gate structure and a neighboring second gate structure, and wherein the shielding 
However, Pfirsch et al. teach wherein the silicon carbide device (figs. 8) comprises a first gate structure and a neighboring second gate structure, and
wherein the shielding region (120) is in contact with the first bottom edge (fig. 8B #1102) of the first gate structure across the gate length (figs. 8A) for the benefit of connecting the transistor cells in parallel (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of connecting the transistor cells in parallel.
(Claim 14) Pfirsch et al. lack wherein a source region extends along the gate length of the second gate structure.
However, Pfirsch et al. teach wherein a source region (121) extends along the gate length of the second gate structure (fig. 8a #112 right) for the benefit of connecting the transistor cells in parallel (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of connecting the transistor cells in parallel.
(Claim 15) Pfirsch et al. lack wherein the silicon carbide body comprises a body region of the second conductivity type and a current spread region of the first conductivity type, and

However, Pfirsch et al. teach wherein the silicon carbide body comprises a body region (fig. 8B #118) of the second conductivity type (p-type, paragraph 27) and a current spread region (126) of the first conductivity type (n-type, paragraph 44), and
wherein the body region (118) separates the source region (121) and the current spread region 126) for the benefit of lowering the on-state resistance of the semiconductor device (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of lowering the on-state resistance of the semiconductor device
Allowable Subject Matter
Claims 5 – 6 and 8 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 11, 2021